DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 10/23/20 are acceptable.

Allowable Subject Matter
Claims 1-6, 8-19 and 25-30 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest an electrical control panel including the limitation “configured to provide a DC voltage to at least one electrical load over a two-wire link via an accessory module located at the electrical load, wherein the control module and the accessory module provide for control of the electrical load, and wherein the control module is further configured to provide a digital message in the DC voltage“ in addition to other limitations recited therein.

Claim15 is allowed because the prior art of record fails to disclose or suggest a control module couplable to an AC/DC power supply including the limitation “associate a unique 

Claim 26 is allowed because the prior art of record fails to disclose or suggest a control module connected to an AC/DC power supply including the limitation “wherein an offset time period between the trailing reference edge of the first pulse and the leading data edge of the second pulse represents a unique data bit or data bit sequence; and adjust a temporal duration of the offset time period to communicate a digital message from the control module to an electrical load coupled to the control module“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838